DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Amendment filed on November 18, 2021, claims 8 and 16 have been cancelled, and claims 1-7, 9-15 and 17-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (Chinese Pub. No. CN 108155219 A; hereinafter referred to the corresponding US Pub. No. 2019/0206968 A1).
Regarding claim 1, Figs. 1A and 3D of Yang et al broadly discloses the display panel (101) comprising: a display region (i.e. the display area A); a non-display region(i.e. the wiring area B); a bending region (i.e. the bending area C) connected to the display region and the non-display region; a plurality of wires disposed in the bending region (i.e. the bending area C including a plurality of connection lines to connect the signal lines in the display A with the circuit structures in the wiring area B; see lines 8-11 of [0018]); and a buffer layer disposed in the bending region and configured to protect the wires (i.e. the buffer layer 102 to buffer a bending stress in the bending area C; see [0011] ); wherein each of side edges (i.e. second edges 202) of the bending region comprises a bending point (i.e. the inflexion 203), the bending point is disposed in the bending region, and each of the side edges is concaved toward an interior of the bending region at the bending point; and wherein the side edges of the bending region comprise a first side edge and a second side edge (i.e. the second edges 202 on the left and right side of the bending area C), and a distance between the bending point and the display region is less than a distance between the bending point and the non-display region (see [0048] and [0049]).
Regarding claim 9, Figs. 1A and 3D of Yang et al broadly discloses the display panel (101) comprising: a display region (i.e. the display area A); a non-display region(i.e. the wiring area B); and a bending region (i.e. the bending area C) connected to the display region and the non-display region a plurality of wires disposed in the bending region (i.e. the bending area C including a plurality of connection lines to connect the signal lines in the display A with the 
Regarding claim 2, Fig. 3D of Yang et al broadly discloses that each of the first side edge and the second side edge (i.e. the second edges 202 on the left and right side of the bending area C) comprises the bending point (i.e. the inflexion 203).
Regarding claim 10, Fig. 3D of Yang et al broadly discloses that wherein the side edges of the bending region comprise a first side edge and a second side edge (i.e. the second edges 202 on the left and right side of the bending area C), and a distance between the bending point and the display region is less than a distance between the bending point and the non-display region (see [0048] and [0049]), and each of the first side edge and the second side edge (i.e. the second edges 202 on the left and right side of the bending area C) comprises the bending point (i.e. the inflexion 203).
Regarding claims 3 and 11, Fig. 3D of Yang et al broadly discloses that the bending point on the first side edge (i.e. the inflexion 203 on the left edge 202 of the bending area C) and the bending point on the second side edge (i.e. the inflexion 203 on the right edge 202 of the bending area C) are opposite to each other and symmetrical to a central axis (i.e. the first central axis M) of the bending region (see [0046]).

Regarding claims 5 and 13, the teaching of Yang et al broadly discloses that a distance from the bending point to a line connected to two ends of the curve ranges from 200 µm to 3000 µm (see [0038]).
Regarding claim 6, Fig. 3C of Yang et al broadly discloses that each of the side edges comprises a polyline (see [0045]).
Regarding claim 14, Fig. 3C of Yang et al broadly discloses that each of the side edges comprises a polyline (see [0045]), and a distance between the bending point and the display region is less than a distance between the bending point and the non-display region (see [0048] and [0049]).
Regarding claims 7 and 15, the teaching of Yang et al broadly discloses that a distance from the bending point to a line connected to two ends of the polyline ranges from 200 µm to 3000 µm (see [0038]).
Regarding claims 17-20, the claims are directed to the display device comprising the display panel of claims 9, 10, 12 and 13, and are similar in scope to claims 9, 10, 12 and 13.  Therefore claims 17-20 are rejected under the same rationale set forth in claims 9, 10, 12 and 13.

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.  Applicant’s argument directed to the teaching of Yang et al and Zhang et al, both alone and in combination, fail to teach that a plurality of wires disposed in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2017/0170206 A1) discloses the flexible display device.
Jang et al (US Pub. No. 2018/0123060 A1) teaches the organic light emitting display device and method of manufacturing the same.
Huang et al (US Pub. No. 2019/0189640 A1) discloses the array substrate, manufacturing method thereof and display panel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JOE H CHENG/
Primary Examiner
Art Unit 2626